Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 16 December 2021 by Applicant’s Attorney Ryan Smith. 

The application has been amended as follows: 
	Claims: 
	1-5. (Canceled).
6. A measurement position determination device to determine one or more measurement positions on a board, comprising: 
a processing circuitry configured to: 
                acquire from a storage memory of a management device, coordinates of one or more temporary measurement positions of [[a]] the board,  wherein the measurement positions being for measuring height of the board on which components are to be mounted,
acquire from the storage memory coordinates of one or more scheduled mounting positions of the components on the board, 
acquire information on an exclusion region of the board to be excluded from the one or more measurement positions, the exclusion region being an area in which a measurement error is likely to occur, 
acquire from  multiple position and distance measuring sensors one or more XYZ position coordinates from an upper face of the board, and 
[determine] select the one or more measurement positions on the board to [measure a] determine the height of the board as the coordinates of the scheduled mounting positions outside of the exclusion region and closest to each of the one or more temporary measurement positions.  

7. The measurement position determination device of claim 6, wherein the processing circuitry acquires from the storage memory coordinates of a center position of one of the components to be mounted on the board as the scheduled mounting position.  

8. (Canceled).  

9. The measurement position determination device of claim 6, wherein the processing circuitry acquires multiple temporary measurement positions.  

10. (Canceled).



Reasons for Allowance
Claims 6-7 and 9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 4 of the response filed on  16 November 2021 reviewed carefully and the amendments to the claim 6 dated on 16 November 2021 would overcome the claim rejections based on  35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 6 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 6, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A measurement position determination device to determine one or more measurement positions on a board, comprising: a processing circuitry configured to acquire coordinates of one or more temporary measurement positions,  wherein the measurement positions being for measuring height of the board on which components are to be mounted, acquire coordinates of scheduled mounting positions, acquire information on an exclusion region, the exclusion region being an area in which a measurement error is likely to occur, and acquire from multiple position and distance measuring sensors one or more XYZ position coordinates from an upper face of the board, and select the one or more measurement positions on the board to determine the height of the board as the coordinates of the scheduled mounting positions outside of the exclusion region and closest to each of the one or more temporary measurement positions.  

Prior art of record Teraoka (WO 2014033856) teaches a substrate height correction method for a component mounter by measuring a plurality of measurement points and fixing a theoretical point 

Prior art of record Oyama (JP 6155322) teaches a device and a method to determine a defective die within a search area and the defective member determination device determines whether or not a defective mark is attached  within specified area and searching the presence or absence of the defective mark in that area. Oyama does not teach acquiring coordinates of a measurement position or a scheduled mounting position or determining the height of a board. 
Therefore, claim 6 is allowed and claims 7 and 9 are allowed as they inherit all the limitations of claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729